Title: From John Adams to Wilhem & Jan Willink, Nicolaas & Jacob van Staphorst, and De la Lande & Fynje, 10 September 1782
From: Adams, John
To: Willink, Wilhem & Jan (business),Staphorst, Nicolaas & Jacob van (business),La Lande & Fynje, de (business)



Gentlemen
The Hague Septr. 10. 1782

Since my Letter of the Eighth I have, recd a Letter from Mrs Vanstaphorsts and have conversed with one of those Gentlemen, and am after further Reflection, of opinion that the Loan of Mary land even if the Regency of Amsterdam Should Subscribe to it, will not injure the Loan of the United States and therefore, I shall make no opposition or objection to it.
As to your applying publickly or privately to the Regency for their Encourgement of our Loan, in the Same Way.
I leave it wholly to your Prudence to do it, or not as you shall judge best. Our Loan will do well I doubt not, without the Interposition of the Regency, but Such another Opportunity will never occur to your City to Serve America and Suddenly promote its own Trade, as a Subscription of five Millions of Guilders at this Time would give it.

I have the honour to be

